DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 11/15/2021 has been entered.  Claim 1-11, 13 and 21-30 are pending, claims 6-9 have been withdrawn from consideration, and claims 1-5, 10-11, 13, and 21-30 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejection under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s amendments.  Response to arguments found below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 10, 12, 22, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti (U.S. 2009/0048486).
With respect to claim 1, Surti teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (18) having an instrument channel (15) extending from a proximal end to a distal end of the port body (FIG. 1); 

an imaging system (22) disposed in the bulb (para [0026]), wherein the imaging system comprises a camera (50) and an illumination source (52), the illumination source configured to generate a light having a first wavelength, wherein the bulb is at least partially optically transparent to the first wavelength of the light (para [0031]); 
wherein:
the imaging system is fluidically isolated from the surgical site (via 56, para [0027]), and
at least one of (i) relative positons of the camera and the illumination source, or (ii) a thickness of the bulb, is configured to compensate for image distortions caused by light refraction at one or more of (i) an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb, or (ii) an interface between the bulb channel and the solid portion of the bulb (para [0027]).
With respect to claim 3, Surti teaches the imaging system is fluidically isolated from the instrument channel and the bulb channel (FIG. 6 for example).
With respect to claim 10, Surti teaches the bulb is formed of silicone, polycarbonate, polypropylene, polyacetal, or polyether ether ketone, or a combination of two or more of the foregoing materials (para [0031]).
With respect to claim 12, Surti teaches a shape or a material of the bulb is configured to reduce an optical distortion of an image, collected by the imaging system, of the surgical site (para [0031]).
With respect to claim 22, Surti teaches a geometry of the bulb is optimized for use with a particular wavelength of light (para [0027]).
With respect to claim 25, Surti teaches the bulb is hemispherically-shaped and has a rounded face (FIG. 2).
With respect to claim 27, Surti teaches the bulb comprises a material having a refractive index that reduces internal reflections at a distal face of the bulb (para [0031]).

Claim(s) 1, 2, 4, 5, 13, 21, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (U.S. 2010/0286475).
With respect to claim 1, Robertson teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (122) having an instrument channel (144) extending from a proximal end to a distal end of the port body (FIG. 2); 
a bulb (132) disposed at the distal end of the port body, the bulb comprising a bulb channel (174) extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system disposed in the bulb (FIG. 2), wherein the imaging system comprises a camera (136) and an illumination source (148), the illumination source configured to generate a light having a first wavelength, wherein the bulb is at least partially optically transparent to the first wavelength of the light (para [0028]); 
wherein:
the imaging system is fluidically isolated from the surgical site (para [0033], [0056]), and
at least one of (i) relative positons of the camera and the illumination source, or (ii) a thickness of the bulb, is configured to compensate for image distortions caused by light refraction at one or more of (i) an interface between a hollow space within which the 
With respect to claim 2, Robertson teaches analogous instrument port wherein the illumination source comprises a light guide (148) configured to be optically coupled to a light source (56) external to the instrument port.
With respect to claim 4, Robertson teaches the bulb includes a bulb wall that defines a hollow space (170) within which the imaging system is disposed, the imaging system inset by a distance from the bulb wall (FIG. 2). 
With respect to claim 5, Robertson teaches the hollow space extends inwardly from the proximal end of the bulb towards the distal end of the bulb (FIG. 2).
With respect to claim 13, Robertson teaches an analogous instrument port wherein the bulb is attached to the port body by a fluid-tight seal (adhesive, para [0033], [0056]).
With respect to claim 21, Robertson teaches the refractive index of the bulb is varied (FIG. 2, 134, 178 for example) to compensate for distortions of images acquired by the camera.
With respect to claim 28, Robertson teaches the port body does not include a separate channel for the imaging system (FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486) in view of Titus (U.S. 2012/0209074).
Surti teaches an instrument port as set forth above.  However, Surti does not explicitly teach the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera.  Surti further does not teach an inset distance of the imaging system.  Finally, Surti does not teach the bulb is deformable.
With respect to claim 11, Titus teaches an analogous instrument port wherein the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera, and wherein the bulb does not include features obstructing the field of view of the camera (FIG. 4).
Therefore, it would have been prima facie obvious to modify the instrument port of Surti to utilize the field of view taught by Titus in order to provide for improved imaging with an increased working space as organs can be pushed out of the field of view (para [0103] of Titus).
With respect to claim 23, Titus teaches the imaging system is inset from an external surface of the bulb by a range of about 0.5 mm to ab out 1.5 mm (2mm is about 1.5 mm, para [0093]).
With respect to claim 26, Titus teaches the bulb comprises a deformable material that conforms to a shape of tissue at the surgical site (para [0057]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the deformable bulb of Titus with the invention of Surti in order to provide visualization in opaque fluids or semisolids (para [0010] of Titus).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. 2010/0286475) in view of Jacobsen et al. (U.S. 2009/0318759).
Robertson teaches an instrument port as set forth above.  However, Robertson does not teach an inset distance of the imaging system.  
With respect to claim 24, Jacobsen et al. teaches the imaging system is inset from a distal face of the bulb by a focal distance of the camera (para [0037]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inset distance as taught by Jacobsen et al. in order to provide a device that can be easily and effectively positioned so that a target object can be imaged substantially in focus (para [0009] of Jacobsen et al.).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486).
With respect to claim 29, Surti teaches the curvilinear profile is a generally curved profile, which may include hemispherical, elliptical or arch-shaped profiles and the like (para [0023]).
It would be obvious to one of ordinary skill in the art to modify the device of Surti to have the rounded portion of the bulb have a radius of curvature between 120 degrees and 150 degrees because there are only a finite number options for radius of curvature and one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486) in view of Jacobsen et al. (U.S. 2009/0318759).
With respect to claim 30, Surti teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (18) having an instrument channel (15) extending from a proximal end to a distal end of the port body (FIG. 1); 
a bulb (70/20) disposed at the distal end of the port body, the bulb comprising a bulb channel extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system (22) disposed in the bulb (para [0026]), wherein the imaging system comprises a camera (50) and an illumination source (52), the illumination source configured to 
wherein:
the imaging system is fluidically isolated from the surgical site (via 56, para [0027]), and
a distal face of the bulb comprises a rounded portion and a flat portion (FIG. 4 for example).
However, Surti does not teach an inset distance of the imaging system.  
With respect to claim 30, Jacobsen et al. teaches the imaging system is inset from a distal face of the bulb by a focal distance of the camera (para [0037]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inset distance as taught by Jacobsen et al. in order to provide a device that can be easily and effectively positioned so that a target object can be imaged substantially in focus (para [0009] of Jacobsen et al.).

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Surti is silent as to an interface between a hollow space within which the imaging system is disposed and a solid portion of the bulb and an interface between the bulb channel and the solid portion of the bulb, Examiner respectfully disagrees.  Surti shows at least an interface between the bulb channel and the solid portion of the bulb at FIG. 2.
It is noted that Applicant does not provide any arguments with respect to Robertson.
Applicant’s arguments with respect to claim(s) 24 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795